 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDJacob Ash Co,IncandGeneral Warehousemen andEmployees Union Local 636, a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Petitioner.Case 6-RC-7304May 24,1976DECISION ON REVIEWBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn December 16, 1975, the Regional Director forRegion 6 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate the Petitioner's requested unit of allwarehousemen/orderpickers(hereinafterware-housemen) employed by the Employer at its Pitts-burgh, Pennsylvania, facility Thereafter, in accor-dance with Section 102 67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request for re-view of the Regional Director's decision on thegrounds,inter alga,that in excluding the warehouseclerical employees (hereinafter clerical employees)from the unit found appropriate he made findings offact which are clearly erroneous and departed fromofficially reported Board precedentOn January 19, 1976, the National Labor Rela-tionsBoard,by telegraphic order, granted theEmployer's request for review with respect to theaforementioned clerical employees and stayed theelection pending decision on review IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has reviewed the entire record in thisproceeding with respect to the issue under review andmakes the following findingsThe Employer is a Pennsylvania corporation en-gaged in the wholesale distribution of gloves, hats,boots, rainwear, candy, and other itemsAt theEmployer's Pittsburgh warehouse facility, involvedherein, orders for stored items are received and filled,and merchandise is packed for shipment to custom-ers 2 Employed at the warehouse are, among others,four full-time and six regular part-time warehouse-men and the three clerical employees whose unitplacement is here in dispute There is no history ofcollective bargaining for any of the employees in-volved hereinThe warehouse facility consists of a three-storybuilding with a basement The first floor is essentiallyone large room comprised of an office area, a sepa-rate office for the Employer's president, Alfred Ash,and a warehouse area primarily used for preparingorders There is a 5-foot-high partition screening thepublic from the employees in the warehouse There isalso a restroom located at the rear of the first floorwhich is used by all the employees The basementand second and third floors of the warehouse containstockroom areasAlfred Ash, his sister, and his mother together ownapproximately 35 percent, 25 percent, and 40 percentof the Employer's stock, respectively Ash is respon-sible for the overall and immediate day-to-day super-vision of the Employer's operationThe sole issue presented herein is the unit place-ment of the three clerical employees The RegionalDirector found that these employees do not possesssuch a community of interest with employees in therequested unit as to require their inclusion thereinEssentially, the Employer contends the disputed em-ployees are plant clerical employees and should,therefore, be included in the requested unit of ware-housemen For the following reasons, we find meritin the Employer's contentionThe record reveals that the three disputed clericalemployees work in an open office area of the firstfloor of the warehouse They are primarily responsi-ble for receiving incoming mail and telephone ordersfor the Employer's products 3 When an order is re-ceived, the clerical receiving the order first checks theEmployer's inventory control book to determinewhether the Employer has the necessary amount ofmerchandise in stock If so, the clerical checks thecustomer's credit to insure that the account is cur-rent, enters the order in the inventory control book,prepares an invoice for the ordered merchandise, andplaces it in a box located at the rear of the officeareaA warehouseman then picks up the invoice, ob-tains the merchandise, and prepares it for shipmentThe record discloses that in the course of perform-ing their duties, the clericals have regular contactwith the warehousemen Thus, the clerical employeesgive warehousemen invoices for merchandise in theoffice area itself or, often, in the warehouse area ofthe first floor of the Employer's facility Further, on adaily basis, clerical employees and warehousemen re-solve questions which arise regarding customers' or-dersWarehousemen also frequently use a voicebox,iThe request for review was denied in all other respects3Orders for the Employers merchandise are received by telephone or2The Employer also maintains a small auxiliary warehouse for storagemail through two salesmen employed by the Employer and from customerspurposesHowever, no employees permanently work therecoming into the warehouse224 NLRB No 15 JACOB ASH COlocated in the office area, to communicate with em-ployees in other areas of the warehouse In addition,at the end of the day, the clerical employees pick upcertain invoices from the warehouse area of the firstfloor of the Employer's facilityThe record further discloses that the most seniorclerical employee, Louise Good, has picked ordersand put them together on a "fairly regular" basisAdditionally, there is testimony indicating that threeor four times per week she checks to insure that or-ders have been properly filled by the warehousemenbefore they are packed for shipment and that shedelivers orders to customers through the use of theEmployer's station wagon Another clerical has pre-pared light orders for customers walking into theEmployer's warehouseRegarding wages and fringe benefits received byemployees in the warehouse, the record discloses thatthe three clerical employees earn $2 50, $3 25, and$4 37 per hour, respectively The hourly rate for full-time warehousemen order pickers is from $2 20 to$2 60 per hour All employees have the same holidaysand are eligible for the Employer's profit-sharingpension planOn the basis of the foregoing and the record as awhole, we find that the clerical employees performtasks which are more closely akin to those performedby plant clerical than those performed by office cleri-cal employees Thus, the clerical employees have reg-ular contact with warehousemen in various areas ofthe first floor of the warehouse, work in an areawhich is proximate to the areas utilized by them, and75share common immediate supervision with the em-ployees in the unit requested by the Petitioner 4 Wealso note that two of the clerical employees prepareorders for customers, and one of the clerical employ-ees checks orders prepared by warehousemen, albeitto a limited extent In these circumstances, we find,contrary to the Regional Director, that the appropri-ate unit herein should include the clerical employ-ees 5Accordingly, as the Petitioner indicated a willing-ness to proceed to an election in any unit found ap-propriate,' the case is remanded to the Regional Di-rector for the purpose of conducting an electionpursuant to his Decision and Direction of Election,as modified herein, except that the payroll period fordetermining eligibility shall be that ending immedi-ately preceding the issuance date of this Decision onReview[Excelsiorfootnote omitted from publica-tion ]4 The Regional Director did not rule on the supervisory status of twocoordinator checkers at the warehouse finding the record to be silent as towhether or not certain instructions rendered by them required the use ofindependentjudgment,or were merely activities of individuals with greaterexperience and tenure than possessed by other employees in the unitWeagree that the record is insufficient to enable the Board to determine whether the coordinator checkers are supervisors as defined in the Act accordinglywe shall permit them to Note subject to challenge Member Jenkins viewsthe assertion regarding the supervisory status of these two individuals asconclusions rather than facts and would include them in the unit5SeeSears, Roebuck and Co222 NLRB 476 (1976) andSears Roebuckand Co,220 NLRB 1224 (1975)6As the unit found appropriate is broader than that originally requestedby the Petitioner the Regional Director shall determine whether Petitioner sshowing of interest is sufficient before proceeding with the election